NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50302

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00122-SJO-1

 v.
                                                MEMORANDUM*
GIOVANNY OCHOA, AKA Blackie, AKA
Giovanni Ochoa, AKA Speedy, AKA
Sporty,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Giovanny Ochoa appeals from the district court’s judgment and challenges

his guilty-plea conviction and 240-month sentence for conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Ochoa’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Ochoa the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Ochoa waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal most aspects of his sentence, provided the sentence imposed did not exceed

360 months. Our independent review of the record pursuant to Penson v. Ohio,

488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Ochoa’s plea or any sentencing issues that fall outside the scope of

the appeal waiver. We, therefore, affirm as to those issues. Having found no

arguable issue as to the enforceability of the appeal waiver, we dismiss the

remainder of the appeal. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.

2009).

         Under the terms of the plea agreement, the government should have moved

at sentencing to dismiss the 21 U.S.C. § 851 Information filed on September 29,

2017. After this appeal was filed, the government moved for, and received, an

indicative ruling from the district court that, if this case were remanded, the court




                                           2                                    19-50302
would grant the government’s motion to dismiss the Information. Accordingly, we

remand to permit the government to move to dismiss the § 851 Information.

      Upon remand, the district court is directed to strike from supervised release

condition no. 7 in the written judgment the following language, which was not part

of the oral pronouncement: “and may not display any signs or gestures that

defendant knows evidence affiliation with the 18th Street Gang.” See United

States v. Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015) (remanding for the

district court to make the written judgment consistent with the unambiguous oral

pronouncement of sentence).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                         3                                   19-50302